Citation Nr: 1645550	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  13-15 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to an initial compensable rating for allergic rhinitis with sinusitis.

5.  Entitlement to an initial compensable rating for myopia prior to July 6, 2016 and a rating in excess of 40 percent beginning on that date.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

8.  Entitlement to an effective date prior to September 14, 2011 for the grant of service connection for bilateral hearing loss.

9.  Entitlement to an effective date prior to September 14, 2011 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mary Long, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION


The Veteran served on active duty from May 1958 to April 1961.

This appeal to the Board of Veterans' Appeals (Board) is from September 2012, April 2013 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015, the Veteran offered testimony during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

In February 2016, the Board remanded these matters for additional development.

In a September 2016 rating decision, the rating for myopia was increased to 40 percent, effective July 6, 2016, which resulted in a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Records also stored electronically in Virtual have also been considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral ear disorder and an acquired psychiatric disorder, initial higher ratings for bilateral hearing loss and tinnitus, and earlier effective dates for the grant of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence that the Veteran's current dizziness, diagnosed as vertigo, is related to service or that it is caused or aggravated by a service-connected disability.

2.  At no time during the appeal has the Veteran's allergic rhinitis with sinusitis been manifested by incapacitating episodes of sinusitis or 3 to 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; complete obstruction on one side or greater than 50 percent obstruction on both sides; or nasal polyps.
3.  For the period from September 14, 2011 to March 21, 2014, the Veteran's best corrected vision was 20/40 bilaterally and he had concentric contraction of the visual field with a remaining field of 51 degrees in the right eye and 48 degrees in the left eye.

4.  For the period from March 21, 2014 to July 6, 2016, the best corrected vision was 20/40 and 20/70.

5.  For the period beginning July 6, 2016, the best corrected vision was 20/40 in the left eye and 20/100 in the right eye, and he had concentric contraction of the visual field with a remaining field of 39 degrees in the left eye and 32 degrees in the right eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for allergic rhinitis with sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code s 6513, 6514, 6522 (2016).

3.  For the period from September 14, 2011 to March 21, 2014, the criteria for an initial 10 percent rating, but no higher, for bilateral myopia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.77, 4.79, Diagnostic Codes (Codes) 6066, 6080 (2016).

4.  For the period from March 21, 2014 to July 6, 2016, the criteria for an initial 20 percent rating, but no higher, for bilateral myopia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.77, 4.79, Codes 6066, 6080 (2016).

5.  For the period beginning July 6, 2016, the criteria for an initial rating in excess of 40 percent for bilateral myopia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.77, 4.79, Codes 6066, 6080 (2016).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See August 2012 VCAA/DTA Letter received August 2012, Standard 5103 received May 2016, December 2015 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his attorney has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

Pursuant to the February 2016 Board remand, additional private treatment records were sought and the Veteran was afforded VA examinations for his dizziness, allergic rhinitis with sinusitis, and myopia.  The examinations and requested opinions are compliant with the remand and adequate upon which to base a decision. The Veteran was interviewed, examined and appropriate testing was performed. 

Thus, the Board finds that with regard to the Veteran's claims decided herein that there is no additional evidence which needs to be obtained.

II. Legal Criteria and Analysis

A. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that his dizziness is related to service or a service-connected disability.  During his hearing, he testified that he had dizzy spells in service that he believed were related to the tooth extraction in service.  See page 27 of STR - Medical.  

There is probative evidence that the Veteran has a current diagnosis of the claimed disability.  A June 2016 private treatment records note complaints of dizziness and contain an assessment of vertigo.  See page 14 of Medical Treatment Record - Non-Government Facility received June 2016.  The evidence is deficient, however, in the remaining two elements needed to establish service connection for a disability.

The Board finds that while the Veteran contends he had dizziness in service, his service treatment records do not support his contention.  His service treatment records, to include his separation examination and medical history reports, contain no complaints, findings, or diagnosis of dizziness.  In December 1958, he was found to have an abscess and 2 teeth were extracted, but the record is silent for any complaints of dizziness.  See page 35 of STR - Medical received October 2011.  Moreover, the associated separation medical history report, which lists a number of symptoms that specifically included dizziness, shows he provided a negative response regarding dizziness.  

While the Veteran is competent to report symptoms he experienced, his reports of in-service symptoms are not credible.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He clearly reported a history of multiple in-service symptoms.  Such calls into question why he would provide that a detailed medical history but omit any other complaints such as dizziness if they had been recurrent or persistent.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  No explanation has been provided for this oversight.

Thus, in light of the evidence, the Board finds that there is no probative evidence that the Veteran had episodes of dizziness during his military service.

There is also no probative evidence that links the Veteran's vertigo to service or a service-connected disability.

A January 2013 private medical record indicates the Veteran's balance problem is not related to the inner ear according to an ENG.  See page 16 of Medical Treatment Record - Non-Government Facility received April 2013.  

On June 2016 QTC examination, the clinician opined that the Veteran's balance complaints were less likely than not related to allergic rhinitis, sinusitis, hearing loss, or tinnitus.  The examiner explained that none of these diagnoses are related to or cause balance problems.  The clinician indicated that vertigo of central origin is based on central nervous system pathology and that nothing in the peripheral portion of the body is responsible for these symptoms.  He also opined that vertigo of central origin complaints (dizziness) is less likely than not related to any diagnoses present in the service treatment records.  There was a single bout of otitis media noted in the service records and this resolved.  It is not related to tooth extraction as there was no central nervous system injury as a result of the tooth extraction.  See C&P Exam received August 2016.

The above opinion is the only probative evidence of record that addresses whether the Veteran's vertigo is related to service or a service-connected disability, and it is unfavorable to the claim.  The June 2016 clinician reviewed the claims file and offered an opinion supported by an adequate rationale.  Therefore, this evidence is highly probative.  A medical opinion is afforded substantial weight when it is factually accurate, fully articulated, and has sound reasoning for the conclusion; it is not just the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, there is no nexus evidence of record in favor of the claim that is of equal or greater probative value.  Only the Veteran's own belief that his dizziness is related to service or service-connected disabilities has been offered in support of his claim, which the Board finds is not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  Whether the Veteran's dizziness is related to activities during service or service-connected disabilities or other factors is not something that can be determined by mere observation or a simple question.  As such his statements as to how he developed his dizziness is not a competent opinion, particularly when the QTC clinician offered probative evidence against the claim.

The Board finds that the preponderance of the evidence is against the claim for service connection for dizziness.  Since the evidence is not in equipoise, the Veteran is not afforded the benefit of the doubt.  See 38 C.F.R. §§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Higher Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), Francisco v. Brown, 7 Vet. App. 55 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).
Rhinitis with Sinusitis

Service connection for rhinitis with sinusitis was established in a September 2012 rating decision and a noncompensable rating was assigned under Code 6522.

Code 6522 provides that a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A maximum rating of 30 percent is assignable for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Code 6522.

As the Veteran's disability includes sinusitis, the disability may be rated under Code 6514.

Under this Code, a 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1.

Based on the available lay and medical evidence, a compensable rating is not warranted at any time during the appeal period under either diagnostic code.

The December 2011 QTC examination report shows that the Veteran complained of difficulty breathing through his nose, but he did not comment on the degree of obstruction.  Objectively, however, the examiner found no evidence of nasal obstruction.  See VA Examination received in December 2011.  

November 2012 and January 2013 private treatment record noted the Veteran's nose was normal; there was no septum obstruction, and turbinate were normal.  See pages 1, 3, and 4 of Medical Treatment Record - Non-Government facility received January 2016.

In December 2015, the Veteran testified that he could breathe more clearly out of the right nostril than the left.  See page 18 of Hearing Testimony.  While the degree of obstruction cannot be determined based on his testimony, the fact that he can breathe out of both sides indicates at the very least that he did not have total obstruction of either side.

On June 2016 QTC examination, the Veteran reported that his rhinitis has not changed since it began.  The clinician noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis and there was no complete obstruction of either side due to the same.  See C&P Exam received August 2016.  

Thus, the evidence indicates that while the Veteran may at times have some difficulty breathing through his nose, he does not have total obstruction of either side or more than 50 percent obstruction on both sides.  Given that the Veteran reported the disability has not change since its onset and the findings have been consistent in showing the criteria for a compensable rating have not been met, then a compensable rating of 10 percent is not warranted.  

The record has also consistently shown that nasal polyps are not present.  See VA Examination, C&P Exam, and Medical Treatment Record - Non-Government Facility received January 2016.  Therefore, the criteria for a 30 percent rating are also not shown.

Turning to a compensable rating based on sinusitis, the evidence is also against the claim.  The more probative evidence of record indicates the Veteran has not had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  The Veteran testified that for 25 to 30 days out of the year he took antibiotics for sinusitis.  The medical evidence does not support this assertion.  Both the December 2011 and June 2016 QTC examinations show the Veteran did not having any incapacitating episodes of sinusitis during a 12 month period.  See VA Examination and C&P Exam.  A review of the available medical records listing medications does not reflect he had been prescribed antibiotics.  See page 4 of Medical Treatment Record - Non-Government Facility received January 2016 and page 16 of Medical Treatment Record - Non-Government Facility received June 2016.  Notably, when an antibiotic was prescribed in May 2010 it was for an ear infection, not sinusitis.  See page 11 of Medical Treatment Record - Non-Government Facility received November 2011.

As for the number of non-incapacitating episodes of sinusitis in a 12 month period, the probative evidence of record indicates he has not had the required episodes to warrant a compensable rating.  Episodes of sinusitis are documented.  However, they are not shown to be characterized by the required symptoms to qualify as non-incapacitating episodes.  The December 2011 examiner noted findings of sinusitis on examination due to tenderness over the maxillary sinuses, but no other symptoms were noted.  The Veteran reported having headaches associated with sinusitis, but he also denied having any purulent discharge from the nose or crusting in connection with his sinusitis.  See VA Examination. 

A November 2012 private treatment record contains a diagnosis of possible sinusitis, but findings show the nose and turbinate were normal.  A nasal endoscopy revealed there was no evidence of nasal drainage.  See pages 3 and 4 of Medical Treatment Record - Non-Government facility received January 2016.

A February 2016 records shows the Veteran had an episodes of sinusitis, and while he had complaints of headaches, there were no complaints of pain, purulent discharge, or crusting.  On examination, there was tenderness over the maxillary sinuses, but the nose examination was grossly normal.  See pages 2 to 4 of CAPRI records received July 2016.  

Even though he testified in December 2015 that his sinus symptoms included facial pain and headaches, he still has not reported having purulent discharge or crusting.  See page 11 of Hearing Testimony.  These symptoms are required for non-incapacitating episodes under Code 6513.  

The June 2016 QTC examination also found that the Veteran did not have any non-incapacitating episodes in the past 12 month period.  See C&P Exam.

In the absence of evidence showing incapacitating episodes or the requisite number of non-incapacitating episodes for a compensable rating, a preponderance of the evidence is against the claim for a higher rating.  Since the evidence is not in equipoise, the benefit-of-the-doubt doctrine does not apply.  The claim is denied.

Myopia

Service connection for myopia was established in a May 2013 rating decision and a 0 percent rating was assigned under Code 6080-6066.   The rating was increased to 40 percent, effective July 6, 2016.  

Myopia is also known as "nearsightedness."  See Parker v. Derwinski, 1 Vet. App. 522, 523 (1991) and Norris v. West, 11 Vet. App. 219, 220 (1998).  

Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.2.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Visual acuity is generally evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76. 

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080.  Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

To determine the evaluation for visual impairment when there is both decreased visual acuity and visual field defect in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  See 38 C.F.R. § 4.77(c).

On September 2012 QTC examination, the Veteran did not have anatomical loss, light perception only, or extremely poor vision or blinds in either eye.  His corrected distance vision was 20/40 bilaterally.  Near vision was also 20/40 bilaterally.  The difference in corrected visual acuity for distance and near vision was not equal to 2 or more lines on the Snellen test type chart or its equivalent between distances with the near vision being worse.  The slit lamp and external eye examination was normal bilaterally; the only exception was bilateral cataracts.  The internal eye examination was normal bilaterally with the exception of right eye laser scars.  The clinician noted that the Veteran had a visual field defect and he found to have a contraction of a visual field but no loss of a visual field.  Visual field testing was performed using the Goldman's equivalent III/4E target.  The average concentric contraction of the visual field in the right eye was 51 degrees and in the left eye 48 degrees.  His visual impairment was due to cataracts and the right eye retinal scar.  

The Veteran was seen at a private vision clinic in October 2013.  He reported that his left eye was the "good eye" and that he was partially blind in the right eye.  He had occasional sharp pain in the left eye that was also blurrier with distance and near vision since his cataract symptoms.  A March 2014 record shows he had a procedure that went well and improved his vision.  His corrected visual acuity 20/70 and 20/40.  See Medical Treatment Record - Non-Government Facility received January 2016.

On July 2016 QTC examination, the Veteran's corrected near and distance vision was 20/40 in the left eye and 20/100 in the right eye.  There was an afferent pupillary defect present in the right eye.  Anatomical loss, light perception only, and extreme poor vision or blindness was not found.  The slit lamp and external eye examinations were normal except for the lenses which had intraocular lens implants.  The internal eye examination was normal on the left, but the right was abnormal with optic disc pallor and atrophy of retinal pigment epithelium, and there was bilateral posterior vitreous detachment and bilateral paving stone degeneration of peripheral retina.  The Veteran had a visual field defect with contraction of the visual field and loss of visual field identified as partial inferonasal quadrantanopsia.  Visual field testing was performed using the Goldman's equivalent III/4E target.  The average concentric contraction of the visual field in the right eye was 32 degrees and in the left eye 39 degrees.   

For the period from September 14, 2011 to March 21, 2014, an initial rating of 10 percent is warranted based on the concentric contraction of the visual field.  The September 2012 QTC examination shows that the average concentric contraction of the visual field was 48 degrees in the left eye and 51 degrees in the right eye.  These findings are consistent with a 10 percent rating under Code 6080.  This rating is the same even when the visual field is expressed as visual acuity, which is 20/50 bilaterally.

A rating based on the Veteran's corrected vision is non-compensable during this period based on the findings of the September 2012 QTC examination that showed the best corrected vision was 20/40 bilaterally.  These findings are consistent with a 0 percent rating under Code 6066. 

These ratings when combined result in a 10 percent rating for the period from September 14, 2011 to March 21, 2014.

As noted previously, a March 21, 2014 private eye examination showed that the Veteran's best corrected vision was 20/70 and 20/40.  As these findings are consistent with a 10 percent rating under Code 6066, a compensable rating based on visual acuity is warranted beginning on this date.  When combined with the 10 percent rating already in effect for concentric contraction of the visual field, the overall rating for his myopia increases to 20 percent, effective March 21, 2014. 

The concentric contraction of the visual field is not tested again until the July 2016 QTC examination, and the average concentric contraction of the visual field is shown to be consistent with a 30 percent rating under Code 6080.  When these findings, which showed the average concentric contraction of the visual field was 39 degrees in the left eye and 32 degrees in the right eye, are expressed as visual acuity, they are the equivalent to 20/70 bilaterally and are also consistent with a 30 percent rating.  

The Veteran's best corrected vision on the July 2016 examination revealed a worsening in the right eye.  However, when the visual acuity findings of 20/40 and 20/100 are applied to Code 6066, the rating remains the same at 10 percent.  When the 10 percent rating associated with the visual acuity are combined with the 30 percent rating for concentric contraction of the visual field, the overall combined rating for myopia is 40 percent.  There is no basis for increasing the rating that is in effect beginning on July 6, 2016.

Thus, a preponderance of the evidence is in favor of an initial 10 percent rating for myopia for the entire period prior to March 21, 2014 and initial rating of 20 percent from March 21, 2014 to July 6, 2016.  For the period beginning July 6, 2016, a preponderance of the evidence is against a rating in excess of 40 percent.


ORDER

Service connection for dizziness is denied.

An initial compensable rating for allergic rhinitis with sinusitis is denied.

Initial ratings for myopia of 10 percent prior to March 21, 2014 and 20 percent from March 21, 2014 to July 6, 2016 are granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating for myopia in excess of 40 percent beginning July 6, 2016 is denied.

REMAND

The Board finds that the June 2016 VA mental health examination and opinion are not compliant with the Board's February 2016 remand directives.  Specifically, the clinician was instructed to consider all mental health disorders diagnosed during the pendency of the appeal.  Instead, the psychiatrist found no evidence of a current mental health disorder and offered an unfavorable opinion on the basis that the Veteran did not meet the criteria for a diagnosed disorder.  He failed to account for or even discuss the diagnosis of an anxiety disorder found in private treatment records.  The Board, therefore, has no choice but to remand the matter.  Stegall v. West, 11 Vet. App. 268 (1998).

A VA examination for the Veteran's claimed bilateral ear disorder was also conducted in June 2016.  The diagnosis and opinion as to the bilateral ear disorder with drainage are unclear and require clarification.  The DBQ report does not clearly identify the diagnosis specifically related to the bilateral ear disorder with drainage.  The opinion notes otorrhea, but this disorder is not listed in the diagnosis section of the report.  The opinion offered by the clinician indicates the Veteran's otorrhea is not related to service, but he does not adequately address secondary service connection.  Thus, supplemental opinions are needed.

Regarding bilateral hearing loss and tinnitus, the Board granted service connection for these disabilities in a February 2016 decision.  The RO effectuated the grants in an April 2016 rating decision, and assigned initial ratings and established the effective dates for the service-connected disabilities.  

In May 2016, the RO received a notice of disagreement (NOD), which stated that the Veteran disagreed with all adjudicative determinations mentioned in the April 2016 decision.  Since the RO decision made determinations as to the ratings and effective dates assigned for hearing loss and tinnitus, the NOD appears to cover both of these aspects for both issues.  

A review of the file shows that the RO has not sent the Veteran a statement of the case (SOC) regarding these issues or even sent him a letter acknowledging receipt of the NOD.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that these issue remain pending in appellate status (see 38 C.F.R. § 3.160 (c)) and require further action.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2016).  In this regard, it is noteworthy that these claims will only be before the Board if the Veteran files a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his attorney addressing the matters of entitlement to earlier effective dated for the grant of service connection for hearing loss and tinnitus, and higher ratings for hearing loss and tinnitus.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, these issues should to be returned to the Board for further appellate consideration.

2.  Make the Veteran's electronic claims file available to a different qualified clinician to address the bilateral ear disorder with drainage for review and to provide the requested information.  Based on a review of the record, address the following:

a) Clarify the specific diagnosis associated with the claimed disability involving a bilateral ear disorder with drainage.  

b) Opine whether the claimed bilateral ear disorder with drainage is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service connected disability.  The clinician must specifically address the service-connected disabilities of allergic rhinitis with sinusitis, hearing loss, and tinnitus.

c) If the claimed bilateral ear disorder with drainage is not the proximate result of a service-connected disability, is it at least as likely as not (less than 50 percent probability) aggravated by the Veteran's service connected disabilities of allergic rhinitis with sinusitis, hearing loss, and tinnitus?

d) A complete rationale is needed that supports all opinions expressed. 

3.  Arrange for a VA examination with an appropriate VA clinician to determine the nature and likely etiology of the claimed acquired psychiatric disorder.  The electronic files (VBMS and Virtual VA) must be made available to and reviewed by the clinician; a notation not this effect must be in the report.  A complete history and pertinent findings should be fully reported.

a) Based on the examination, the Veteran's reported history, and a review of his medical treatment records, comment on the following:

i. Identify all diagnosed mental health disorders that currently exist.  The clinician is advised that the Veteran's private treatment records show he has had a diagnosis of anxiety disorder and that even if it is determined that he no longer has a diagnosis of such an opinion is still needed as to its etiology.

ii. Opine whether the diagnosed disorder at least as likely as not (50 percent or greater probability) had its onset during service or is otherwise related to any event of service, to include dental treatment.

b) In rendering the opinion, the clinician is advised that the Veteran's service treatment records noted occasional nervousness on the enlistment medical history report in May 1958, although the psychiatric examination was normal.  Extreme apprehension was noted in December 1958 associated with a dental procedure, and anxiety was noted in January 1959 for which he was prescribed phenobarbital.  Post service private treatment records note a diagnosis of generalized anxiety disorder.

c) An adequate explanation of the rationale is needed to support all opinions expressed and should include a discussion of relevant treatment records as needed.

4.  Then, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, issue the Veteran and his attorney a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


